Citation Nr: 0629863	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service for over 23 years   and was honorably discharged from 
service in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003.  A statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  


FINDING OF FACT

Hypercholesterolemia is not a chronic disability for which VA 
disability benefits may be awarded.


CONCLUSION OF LAW


Hypercholesterolemia is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(c) (2006); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

To the extent that this appeal is decided as a matter of law, 
it is arguable that VCAA does not even apply.  Nevertheless, 
even if VCAA is applicable the record demonstrates that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A December 2001 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the December 2001 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the December 2001 letter was sent to the appellant 
prior to the April 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.   In the present appeal, the appellant was 
provided a December 2001 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim or the effective date of the 
disability.  To the extent that such notice may be deficient 
in any respect, the matter is effectively moot in light of 
the following decision which finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a thorough VA examination 
April 2002, and no further VA examination is necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

With respect to the veteran's claimed high cholesterol, the 
Board acknowledges findings in the service medical reports, 
post-service treatment reports, and the April 2002 VA 
examination showing elevated cholesterol; however, such 
readings are actually laboratory results and are not 
recognized as disabilities.  38 U.S.C.A §§ 101(16), 105(a), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(c) (2006); see also 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.).  The term "disability" as 
used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, an award of service connection is not justified.  
The Board finds support for this conclusion in a decision of 
the U.S. Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus: 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

The appeal is denied.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


